            Case 4:20-cv-01910-SBA Document 21-2 Filed 07/17/20 Page 1 of 2




 1   Christopher B. Dolan (SBN 165358)
     Aimee Kirby (SBN 216909)
 2   DOLAN LAW FIRM PC
     1438 Market St.
 3   San Francisco, CA 94102
     Telephone: 415.421.2800
 4
     Facsimile: 415.421.2830
 5

 6

 7

 8
                                  UNITED STATES DISTRICT COURT
 9
                             NORTHERN DISTRICT OF CALIFORNIA
10
                                       OAKLAND DIVISION
11

12
     GEICO MARINE INSURANCE CO.,                       CASE NO. 4:20-cv-01910-SBA
13

14
                     Plaintiff,                        PROOF OF SERVICE

15         vs.                                         Date: August 12, 2020
                                                       Time: 2:00 p.m.
16   WILLIAM THEURIET,                                 Judge: The Hon. Saundra Brown Armstrong

17                   Defendant.

18
     WILLIAM THEURIET,
19
                     Counterclaim Plaintiff,
20

21
           vs.

22
     GEICOE MARINE INSURANCE CO.,

23                   Counterclaim Defendant

24

25

26

27

28

                                               - 1 –

                                         PROOF OF SERVICE
              Case 4:20-cv-01910-SBA Document 21-2 Filed 07/17/20 Page 2 of 2




 1                                          PROOF OF SERVICE
 2
                              Geico Marine Insurance Co. v. William Theuriet
                         Northern District of California Case No. 4:20-cv-01910-SBA
 3
     I, Miriam K. Bernardino, declare that:
 4
     I am employed in the County of San Francisco, State of California. I am over the age of 18, and
 5   am not a party to this action. My business address is 1438 Market Street, San Francisco,
     California 94102. I am familiar with my employer’s normal business practice for collection and
 6   processing of correspondence for mailing with the U.S. Postal Service and that correspondence is
     deposited with the U.S. Postal Service the same day as the day of collection in the ordinary
 7   course business. On July 17, 2020, I served:
 8        1. DOLAN LAW FIRM P.C.’S NOTICE OF MOTION AND MOTION TO
          WITHDRAW AS COUNSEL FOR DEFENDANT AND COUNTERCLAIM PLAINTIFF
 9        WILLIAM THEURIET, and
          2. [PROPOSED] ORDER GRANTING MOTION TO WITHDRAW AS COUNSEL FOR
10        DEFENDANT AND COUNTERCLAIM PLAINTIFF WILLIAM THEURIET
11   in said cause addressed as follows:
12   Erik M. Kowalewsky, Esq.
     Alena A. Eckhardt, Esq.
13   KENNEDYS CMK LLP
     One California St., 18th Floor
14   San Francisco, CA 94111
     T: (415) 362-6000
15   F: (415) 834-9070
     E: erik.kowalewsky@kennedyslaw.com
16   E: alena.eckhardt@kennedyslaw.com
     ATTORNEYS FOR PLAINTIFF GEICO MARINE INSURANCE COMPANY
17
     /     / (BY MAIL) By placing a true copy thereof enclosed in a sealed envelope. I placed each
18           such sealed envelope, with postage thereon fully prepaid for first-class mail, for
             collection and mailing at San Francisco, California, following ordinary business
19           practices.
20   /XX/    (BY ELECTRONIC MAIL) I caused the said document to be transmitted to the e-mail
             address(es) of the addressee(s) designated.
21
     /XX/ (FEDERAL) I declare under penalty of perjury under the laws of the State of California
22        that the foregoing is true and correct.
23           Executed on July 17, 2020, at San Francisco, California.
24

25
                                                           __/s/_________________
                                                           Miriam K. Bernardino
26   //
27

28

                                                   - 2 –

                                              PROOF OF SERVICE
